COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-08-167-CV


IN RE NATURAL GAS ASSOCIATED                                      RELATOR
SERVICES, L.L.C.

                                   ------------

                           ORIGINAL PROCEEDING

                                   ------------

              MEMORANDUM OPINION 1 ON REHEARING

                                   ------------

     We have considered the parties’ “Joint Motion to Dismiss Relator’s

Motion for En Ban[c] Rehearing of Petition for Writ of Mandamus and Petition

for Writ of Mandamus.” The motion is GRANTED. We dismiss relator’s motion

for en banc rehearing of petition for writ of mandamus.

     Furthermore, we withdraw our May 8, 2008 opinion, which denied

relator’s petition for writ of mandamus, and replace it with the following.




     1
         … See Tex. R. App. P. 47.4.
Relator’s petition for writ of mandamus is dismissed with prejudice. See Tex.

R. App. P. 42.1(c).

     Relator shall pay all costs of this original proceeding, for which let

execution issue.




                                         PER CURIAM

PANEL: MCCOY, GARDNER, and WALKER, JJ.

DELIVERED: June 4, 2009




                                     2